DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to the claims and response to restriction requirement filed on May 6, 2022 have been received and entered. Claims 1-30 have been canceled. Claims 31-54 are newly added.  Claims 31-54 are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of claims 31-44 (original claims 15-21, group II) in the reply filed on May 6, 2022 is acknowledged.  The traversal is on the ground(s) that claims require specific homozygous deletion not described in prior art or suggested in prior art.  This is not found persuasive because technical feature linking the invention of groups I-II did not contribute over prior art  for the reasons of record and therefore restriction requirement mailed on 01/06/2022 is maintained for the reasons of record. Further, newly presented claim filed on 5/6/2022 introduces new matter (see office action below). The requirement is still deemed proper and is therefore made FINAL.
Claims 45-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 6, 2022.
Claims 31-44 are under consideration. 
Priority
This application is a 371 of PCT/US2018/025368 filed on 03/30/2018, which claims priority from US provisional application no 62/479,857 filed on 03/31/2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/24/2021 and 05/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 


Claim Rejections - 35 USC § 112-new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 31-43 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the recitation of limitation “..a homozygous deletion of the Il2rg gene comprising SEQ ID NO: 1, and a homozygous deletion of the Rag2 gene comprising SEQ ID NO: 2” (claim 31) is considered new matter. Applicants point original filed claims and the specification for the specific support of the claimed amendment. However, upon further review of the instant specification, examiner could not find support for a homozygous deletion of the Il2rg gene comprising SEQ ID NO: 1, and a homozygous deletion of the Rag2 gene comprising SEQ ID NO: 2.  There is no explicit or implicit support for a homozygous deletion of the Il2rg gene comprising SEQ ID NO: 1, and a homozygous deletion of the Rag2 gene comprising SEQ ID NO: 2. Thus, at the time the application was filed, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of a rat whose genome comprises a homozygous deletion of the Il2rg gene comprising SEQ ID NO: 1, and a homozygous deletion of the Rag2 gene comprising SEQ ID NO: 2, as claimed. In case if applicants have evidence to support otherwise, applicants are invited to indicate page and line number for the written support specifically for homozygous deletion of the Il2rg gene comprising SEQ ID NO: 1, and a homozygous deletion of the Rag2 gene comprising SEQ ID NO: 2 as recited in claim 31 of the instant application.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph-written description requirement”. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981) Claims 32-44 are included in the rejection as they directly or indirectly depend from the rejected base claim 31 This is a new matter rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-32, 34-36, 43 and 44 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Ostertag et al (WO/2011/002988, dated 1/6/2011).
Claims are directed to a genetically engineered rat, or progeny of the rat, whose genome comprises: a homozygous deletion of the Il2rg gene comprising SEQ ID NO: 1, and a homozygous deletion of the Rag2 gene comprising SEQ ID NO: 2 resulting in decreased or eliminated Il2rg and Rag2 gene product activity, wherein the rat or its progeny exhibits Severe Combined Immunodeficiency (SCID), and wherein the rat or its progeny has decreased levels of mature T-cells, B-cells and NK- cells, as compared to a rat not comprising the homozygous deletion of the Il2rg gene and the homozygous deletion of the Rag2 gene.
Claim interpretation: The term “deletion of the Il2rg gene comprising SEQ ID NO: 1 and deletion of the Rag2 gene comprising SEQ ID NO: 2” are interpreted as deletion of coding sequence of rat IL2rg and Rag2 gene. It is relevant to note that SEQ ID NO: 1 and SEQ ID NO: 2 are not part of IL2rg and Rag2 gene respectively and therefore specific sequence is not given patentable weight (see 112(b) rejection). Further, the claimed deletion recites transitional phrase “comprising SEQ ID NO set forth within coding region of IL2rg and Rag2 respectively. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited sequence  (see MPEP211.03). Therefore, deletion of rat IL2rg and Rag2 genes are not limited to any specific sequence as set forth in SEQ ID NO and transitional phrase comprising includes broader Rag2 and IL2rg gene sequence.
Claims 42-44 are included in the rejection because they recite inherent characteristics of the SCID rat whose genome comprises homozygous deletion of IL2rg and rag2 gene. As such independent claim 31 do not require mouse comprising a xenograft and therefore limitation of claims 42-44 are intended phenotype of a genetically engineered rat of the instant invention comprising tumor xenograft. Claims 31, 42-44 do not require rat comprising a tumor xenograft and therefore results recited are interpreted as intended effect and to the extent genotype of prior art rat is similar to one claimed in the instant application, it is applicable to the rejection. 
With respect to claims 31-32, Ostertag et al teach a severe combined immune deficiency (SCID) rat or progenies thereof whose genome comprises a homozygous deletion of one or more SCID loci gene having 80-95% sequence identity to a gene including Rag2 and IL2rg. (see claims 24-26, 328, 29, 32 and 37 of ‘988, para. 122). Ostertag et al further teaches deletion occurs in the coding sequence as set forth in accession no NM 001100528.1 and NM 080889.1 for Rag2 and IL2rg respectively (see table 1). The phenotype of the SCID rat encompasses all B-, T-, and NK-cell deficiencies (see para. 127 and para. 219 page 71). 
With respect to claim 33, Ostertag et al teaches SCID rat, wherein the SCIS rat whose genome comprises a deletion in Rag2 and Il2rg gene and progenies thereof (see para. 231) meets the limitation of P1 and P2 so progenies thereof in which genome is modified having deleted activity it would meet the claim limitation. 
Regarding claims 34-36 and 39, Ostertag et al teach that the rat that lack of B-cells, T-cells and NK-cells comprises a tumor xenograft for cancer research (see para. 4).  It is further disclosed that the fragments of tumors resected from patients can transplanted meeting the limitation of a patient-derived xenograft (PDX) (see para 4). Ostertag et al further teaches xenotransplantation of cell lines such as cultured human cancer cell lines or cells from surgically resected tumors (see para. 4).  
Claims 42-44 are included in the rejection because the genetically modified rat disclosed by Ostertag et al appears to be structurally and functionally similar to one claimed in the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Ostertag et al teach determining tumor growth (see para. 4, 12).  To the extent claims recite the intended use (see claim interpretation) of the claimed rat that must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the genetically modified rat has same genotype and exhibit histological studies of xenografts that show they maintain major features such as cysts, and mono-or-multilocular cavities, as the original tumors. These animal xenografts are relevant for human tumor biology studies (see para. 4) and therefore, genetically modified rat disclosed Ostertag et al must necessarily exhibit similar take rate, tumor growth and tumor volume as compared to corresponding genetically modified mouse. 
Accordingly, Ostertag et al anticipate claims 31-32, 34-36, 42-43 and 44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31-32, 34-38, 42-43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ostertag et al (WO/2011/002988, dated 1/6/2011) as evidenced by Ayers et a (Journal of Ultrasound Med, 2010, Vol. 29, 891-901), Azpilikueta et al (Journal of Thoracic Oncology Vol. 11 No. 4: 524-536, online 2/01/20216) and Wu et al (US20080193375, 8/14/2008). 
Claims are directed to a genetically engineered rat, or progeny of the rat, whose genome comprises: a homozygous deletion of the Il2rg gene comprising SEQ ID NO: 1, and a homozygous deletion of the Rag2 gene comprising SEQ ID NO: 2 resulting in decreased or eliminated Il2rg and Rag2 gene product activity, wherein the rat or its progeny exhibits Severe Combined Immunodeficiency (SCID), and wherein the rat or its progeny has decreased levels of mature T-cells, B-cells and NK- cells, as compared to a rat not comprising the homozygous deletion of the Il2rg gene and the homozygous deletion of the Rag2 gene.
Claim interpretation: The term deletion of the Il2rg gene comprising SEQ ID NO: 1 and deletion of the Rag2 gene comprising SEQ ID NO: 2 are interpreted as deletion of coding sequence of rat IL2rg and Rag2 coding sequence. It is relevant to note that SEQ ID NO: 1 and SEQ ID NO: 2 are not part of IL2rg and Rag2 gene respectively and therefore specific sequence is not given patentable weight (see 112(b) rejection). Further, the claimed deletion recites transitional phrase “comprising SEQ ID NO set forth within coding region of IL2rg and Rag2 respectively. The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements (see MPEP211.03).
Claims 42-44 are included in the rejection because they recite inherent characteristics of the SCID rat whose genome comprises homozygous deletion of IL2rg and rag2 gene. As such independent claim 31 do not require mouse comprising a xenograft and therefore limitation of claims 42-44 are intended phenotype of a genetically engineered rat of the instant invention having tumor xenograft. Claims 31, 42-44 do not require rat comprising a tumor xenograft and therefore results recited are interpreted as intended effect and to the extent genotype of prior art rat is similar to one claimed in the instant application, it is applicable to the rejection. 
With respect to claims 31-32, Ostertag et al teach a severe combined immune deficiency (SCID) rat or progenies thereof whose genome comprises a homozygous deletion of one or more SCID loci gene having 80-95% sequence identity to a gene including Rag2 and IL2rg. (see claims 24-26, 328, 29, 32 and 37 of ‘988, para. 122). Ostertag et al further teaches deletion occurs in the coding sequence as set forth in accession no NM 001100528.1 and NM 080889.1 for Rag2 and IL2rg respectively (see table 1). The phenotype of the SCID rat encompasses all B-, T-, and NK-cell deficiencies (see para. 127 and para. 219 page 71). 
With respect to claim 33, Ostertag et al teaches SCID rat, wherein the SCIS rat whose genome comprises a deletion in Rag2 and Il2rg gene and progenies thereof (see para. 231) meets the limitation of P1 and P2 so progenies thereof in which genome is modified having deleted activity it would meet the claim limitation. 
Regarding claims 34-36 and 39, Ostertag et al teach that the rat that lack of B-cells, T-cells and NK-cells comprises a tumor xenograft for cancer research (see para. 4).  It is further disclosed that the fragments of tumors resected from patients can transplanted meeting the limitation of a patient-derived xenograft (PDX) (see para 4). Ostertag et al further teaches xenotransplantation of cell lines such as cultured human cancer cell lines or cells from surgically resected tumors (see para. 4).  Claims 42-33 are included in the rejection because Ostertag et al teach determining tumor growth (see para. 4, 12). To the extent claims recite the intended use (see claim interpretation) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the genetically modified rat has same genotype and exhibit histological studies of such xenografts show that they maintain major features such as cysts, and mono-or-multilocular cavities, as the original tumors. These animal xenografts are relevant for human tumor biology studies (see para. 4) and therefore, genetically modified rat disclosed Ostertag et al must necessarily exhibit similar take rate, tumor growth and tumor volume as compared to corresponding genetically modified mouse. 
Ostertag et al differs from claimed invention by not disclosing the tumor is selected patient derived lung cancer that is NSCLS. 
However, before the effective filing date of instant application, Azpilikueta et al teach a mouse xenograft model, wherein said mouse genome comprises a homozygous deletion of rag2 and IL2rg and (Rag2-/-IL2Rg-/-) comprises lung tumor graft (see 526, col. 1, para. 2 and 3 and fig. 1). Likewise, Wu teaches a xenograft tumor, wherein the tumor is selected from a lung cancer (Para. 9, 39, 40 SCID animal bearing NSCLC xenografts; Para. (0002), a non-small cell lung cancer (NSCLC)).
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of prior art to select the Rag2-/-IL2Rg-/- rat disclosed in Ostertag to use tumor xenograft from a patient derived lung cancer as disclosed by Azpilikueta and Wu, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to develop a method of screening a chemotherapeutic drug for treating lung cancer in a NSCLC engrafted SCID rats. The limitation of claims 42-44 would be obvious because the genetically modified rat disclosed by Ostertag et al appears to be structurally and functionally similar to one claimed in the instant application. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, Ostertag et al teach determining tumor growth (see para. 4, 12), while Ayers teaches a method of measuring xenograft tumor volume (page 1, 1st paragraph-Pg. 2, para. 2) . Given that general conditions of the claim are disclosed in the prior art, determining an average take rate, tumor growth rate or xenograft tumor volume involves only routine skill and obvious to one of ordinary skill in the art. In the instant case, the genetically modified rat has same genotype and exhibit histological studies of such xenografts show that they maintain major features such as cysts, and mono-or-multilocular cavities, as the original tumors. These animal xenografts are relevant for human tumor biology studies (see para. 4) and therefore, genetically modified rat disclosed Ostertag et al must necessarily exhibit similar take rate, tumor growth and tumor volume as compared to corresponding genetically modified mouse disclosed in Azpilikueta. One of skill in the art would have been expected to have a reasonable expectation of success because the art teaches the successful engraftment of patient derived lung tumor xenograft in Rag2-/-IL2Rg-/- animal showing phenotype similar to one claimed in the instant application. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim 31, 34, 39-40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Ostertag et al (WO/2011/002988, dated 1/6/2011), Azpilikueta et al (Journal of Thoracic Oncology Vol. 11 No. 4: 524-536, online 2/01/20216), Gao et al (WO/2015/065919, dated 05/2015). 
The teaching of Ostertag, Ayers and Azpilikueta have been discussed above and relied in same manner here. The combination of reference differs from claimed invention by not disclosing xenograft contains cells from a cancer cell line.
Gao teaches a xenograft, wherein the xenograft contains cells from a cancer cell line (Para. 323) VCaP xenograft tumors; Para. (0317) prostate cancer cell lines: VCaP, and LNCaP,). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine the teachings of Ostertag, Azpilikueta with the teaching of Gao to use xenograft from cancer cell lines as disclosed by Gao, as instantly claimed, with a reasonable expectation of success, before the effective filing date of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so in order to develop a method of screening a drug for treatment of prostate cancer engrafted to SCID animal. One of skill in the art would have been expected to have a reasonable expectation of success because the art teaches the successful engraftment of VCaP and LNCaP cancer cells in SCID animal. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-43 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 is vague and indefinite to the extent it recites a deletion of the Il2rg gene comprising SEQ ID NO: 1, and a deletion of the Rag2 gene comprising SEQ ID NO: 2. However, a review of prior art and instant specification teaches Il2rg gene and Rag2 gene does not comprises SEQ ID NO: 1 and SEQ ID NO: 2 respectively. The NCBI homology search shows accession no XM_032902242.1 comprises SEQ IDNO: 1 that is a predicted rattus rattus (rat) Rag2 gene sequence. Therefore, recitation of rat whose genome comprises a deletion of Il2rg gene comprising SEQ ID NO: 1 is indefinite as SEQ ID NO: 1 appears to be part of Rag2 gene sequence. Likewise, SEQ ID NO: 2 appears to be part of IL2rg sequence. Claims 32-44 are included in the rejection because they directly or indirectly depend from the rejected base claim. 
Claim 32 is vague and indefinite to the extent it limits the genetically engineered rat is P1 or P2. However, a general review of art and instant specification suggest that a P0 animal is the animal that first receives the xenograft. The P1 animal receives the xenograft from the P0 animal, and so on (see para. 43 of the instant application). In the instant case, the genetically engineered rat, or progeny of the rat of claim 31 do not require any xenograft, therefore, there is no passaging of xenograft from of the rat of base claim is expected. It is noted that a P1 and P2 passage rat is only possible if base clam rat is a rat xenograft model (see para. 43 of the specification). Claim 32 should be amended to depend from claim 35. Appropriate correction is required. 
Conclusion
No claims allowed. 
Xue et al (Journal of Immunology, (1 May 2012) Vol. 188, No. 1, Supp. Meeting abstract Number: 126.30) teaches Rag2 knockout rat that shows depletion of mature T and B lymphocytes.
Yong et al (CN 105145486, 12/26/2015) teaches RAG2 knockout rats personalize cancer treatment method simple process model.
Shultz et al (Cold Spring Harb Protoc. ; 2014(7): 694–708) teach optimize patient-specific therapy using patient-derived xenograft (PDX) tumor growth in NSG mice
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/Primary Examiner, Art Unit 1632